Citation Nr: 0531542	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left arm shrapnel wound, with injury to Muscle 
Groups III and V.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right leg gunshot wound, with injury to Muscle 
Groups XI and XII.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service in the 
Commonwealth Army of the Philippines from February 1944 to 
June 1946.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

In February 2001, the Board issued a decision that denied the 
veteran's claims for increased ratings.  He appealed the 
denials to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, the Court issued an order 
that endorsed a joint motion by the parties (Joint Motion), 
vacated the Board's February 2001 decision, and remanded the 
matters to the Board for action in compliance with the joint 
motion.  In November 2003 the case was remanded for 
additional development.

In a statement received in June 2003, the veteran sought to 
reopen a claim of service connection for residuals of a right 
elbow injury.  This issue has not been developed for 
appellate review, and is referred to the RO for appropriate 
action.

The matter of the rating for residuals of a left arm shrapnel 
wound (sw) is being remanded to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if any action on his part is required.


FINDING OF FACT

The veteran's right leg gunshot wound (gsw) residuals are 
manifested by injuries to Muscle Groups (MGs) XI and XII that 
are best characterized as no more than moderate, each; 
ankylosis of the ankle is not shown.




CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's residuals of a right leg gsw.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 
4.69, 4.71a, 4.73, Diagnostic Codes (Codes) 5311, 5312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice (including, at p. 2, to 
submit any evidence in his possession pertaining to the 
claims) by letter dated in February 2005.  He was given ample 
time to respond; and the claims were subsequently 
readjudicated.  See April 2005 Supplemental Statement of the 
Case.

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He has 
been afforded VA examinations, including, on remand, the 
detailed examinations ordered in the Joint Motion.  He has 
not identified any additional evidence that could be obtained 
to substantiate his claims.  The Board is satisfied that the 
RO has complied with VA's duty to assist the veteran in the 
development of the facts pertinent to the claim pertaining to 
the right lower extremity.  The development of the claim 
pertaining to the left upper extremity will be addressed in 
the remand that follows this decision. 

The veteran is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time.  
Mayfield v. Nicholson, 19 Vet. App. 103(2005).

Factual Background

The veteran's report of physical examination for separation 
from service conducted in June 1946 shows that he sustained a 
right leg gsw in July 1945, in action against the enemy.  

An October 1950 VA special orthopedic examination revealed 
that the veteran limped dragging the right foot.  Examination 
of the right leg revealed an oval entrance wound scar, 1/2 of 
an inch in diameter, at the junction of the proximal and 
middle third on the anterior aspect.  This scar was smooth, 
nonadherent and non-tender.  The exit wound scar was located 
at the posterior aspect of the middle third and was 
nonadherent, nontender, smooth, roughly oval in shape and 
measured 1/2 of an inch in diameter.  Moderate limitation of 
dorsiflexion, plantar flexion, inversion and eversion of the 
right foot was noted.  X-ray examination of the right leg 
showed an old fracture with deformity in the middle one-third 
of the right fibula.  Fragments were noted to be in good 
alignment.  The pertinent diagnoses included: Residuals of 
gsw, healed scar of the right leg, old healed fracture with 
deformity of the middle one-third of the right fibula, with 
involvement of MGs XI and XII and limitation of motion of the 
right ankle.

A November 1950 rating decision established service 
connection for residuals of the right leg gsw, with moderate 
MGs XI and XII injuries (and rated 20 percent as moderately 
severe MG XII injury).  

The veteran filed his current claim for increase in December 
1997.  

On VA examination in February 1998, the 77-year-old veteran 
complained that he was unable to walk long distances, and had 
difficulty in climbing stairs.  He arrived for examination on 
crutches.  

Upon examination, range of motion of the right knee was from 
0 to 90 degrees.  Range of motion of the right ankle was from 
0 to 10 degrees.  Some edema and swelling of the right ankle 
was noted.  X-rays of right ankle revealed no fracture, 
dislocation or foreign bodies.  There were very mild 
hypertrophic arthritic changes in the right ankle and 
subtalar joint.  The diagnoses were: no traumatic residuals 
in the right ankle; and minimal degenerative arthritis, of 
the right ankle with limitation of the ankle.

VA scar examination revealed no scar tenderness or adherence.  
There was no tissue loss or ulceration reported and no 
limitation of function demonstrated.  The pertinent diagnosis 
was healed scars right leg.

On VA muscle examination, the examiner indicated that MGs XI 
and XII were involved.  It was also reported that there were 
no injuries to bony structures, nerves or vascular 
structures, and there were no adhesions or tendon damage.  
The diagnosis was lower leg muscle injury on the right.

VA neurological examination revealed no evidence of 
peripheral neuropathy.

A rating action in December 1998 denied the veteran's claims 
for increase, and the current appeal ensued.

In August and September 2002, the veteran underwent a series 
of VA examinations.  An August 2002 VA bones examination 
report (the veteran's claims file was not available to the 
examiner) reflects that X-rays revealed a minor abnormality 
at the proximal fibula of the right leg, and early 
degenerative arthritis of the right ankle.

An August 2002 VA joints examination report notes the 
veteran's complaints of pain in his right leg, and stiffness 
in his right ankle.  He reported daily flare-ups of moderate 
severity and lasting for hours.  These flare-ups were 
alleviated by rest and medication.  The veteran used a cane 
for ambulation.  On examination of the right knee, there was 
no swelling or tenderness; the knee joint was stable.  Range 
of motion was full from 0 degrees of extension to 140 degrees 
of flexion.  Examination of the right ankle revealed range of 
motion as follows: active dorsiflexion from 0 degrees to 15 
degrees; passive dorsiflexion from 0 degrees to 20 degrees; 
active plantar flexion from 0 degrees to 40 degrees; and 
passive plantar flexion from 0 degrees to 45 degrees.  Range 
of motion was limited due to pain.  The examiner opined that, 
with flare-ups, range of motion would be dorsiflexion from 0 
degrees to 15 degrees and plantar flexion from 0 degrees to 
35 degrees.  The examiner opined that the veteran's right leg 
disability caused moderate interference with his usual daily 
activities.  

A September 2002 VA muscles examination report notes that the 
veteran's service-connected right leg disability involved 
injuries to MGs XI and XII on the right.  Upon examination, 
muscle strength was 3/5 in the right leg.  The examiner 
opined that there would be mild limitation of motion with 
moderate functional impairment in the right leg during flare-
ups.  

A September 2002 VA scars examination report notes findings 
of healed scars on the right leg.  The examiner noted that 
there was no tenderness, adhesions, keloid formation, or 
limitation of movement associated with these scars.  There 
was some tissue loss noted in the right leg.

A July 2003 medical certificate from Andres Bugnosen, M.D., 
notes the veteran's complaints of pain, including in his 
right leg and ankle.  The veteran complained of difficulty 
walking due to pain in his right leg; he had to use a cane to 
ambulate.  Upon examination of the right leg, there was 
moderate tenderness on the antero-lateral aspect of the right 
leg, and tenderness elicited on moderate pressure of the 
right ankle.  X-rays revealed osteoarthritis in the right 
ankle, and a probable old fracture of the proximal third of 
the fibula.

In February 2005, the veteran underwent a series of VA 
examinations in conjunction with this appeal.  A VA joints 
examination report notes the veteran's complaints of pain in 
his right leg, and stiffness in his right ankle.  The 
examiner noted that the veteran used a cane.  The veteran 
complained of flare-ups of these symptoms of moderate 
severity, and lasting for hours.  These flare-ups were 
precipitated by cold weather, and repetitive movements of 
weight bearing and lifting; the flare-ups were relieved by 
rest, heating modalities and oral non-steroidal anti-
inflammatory agents.  Upon examination, there was no edema, 
effusion, instability, or redness.  Foot drop was negative on 
the right.  Muscle tone of the gastroc-soleus group in the 
right leg was good; there was no atrophy of Muscle Groups XI 
or XII.  Range of motion of the right knee was: active 
flexion from 0 degrees to 130 degrees; passive flexion from 0 
degrees to 140 degrees; and extension to 0 degrees.  The 
examiner noted that there was no swelling or tenderness in 
the right knee.  The examiner opined that with repetitive 
motion or flare-ups, the range of motion in the right knee 
would be from 0 degrees to 110 degrees.  Upon ligament 
testing, the right knee was stable.  Range of motion of the 
right ankle was: active dorsiflexion from 0 degrees to 15 
degrees; passive dorsiflexion from 0 degrees to 20 degrees; 
active plantar flexion from 0 degrees to 40 degrees; and 
passive plantar flexion from 0 degrees to 45 degrees.  The 
examiner noted that motion was limited due to pain, 
specifically at dorsiflexion between 15 and 20 degrees, and 
at plantar flexion between 40 and 45 degrees.  The examiner 
further opined that, with flare-ups, range of motion would be 
dorsiflexion from 0 degrees to 15 degrees and plantar flexion 
from 0 degrees to 35 degrees.  The examiner opined that the 
veteran's service-connected right leg disability involved MGs 
XI and XII on the right; there was no nerve involvement.  
Although the veteran used a cane to walk, no muscle atrophy 
was noted in MGs XI, or XII.  Scars were not significant; 
there was no evidence of major tissue loss from the injuries 
in service.  Pain was noted to be mild to slightly moderate.  
The examiner also opined that weakness, excess fatigability, 
incoordination and flare-ups caused moderate limitation of 
motion with moderate functional impairment.  The examiner 
further opined that the veteran's service-connected right leg 
disability caused moderate interference with his usual daily 
activities.  

A VA muscles examination report notes that the veteran's 
service-connected right leg disability involved MGs XI and 
XII on the right.  The examiner noted that the injuries did 
not affect the bony structures, nerves, or vascular 
structures.  There was no muscle herniation.  The affected 
muscle groups were able to move the joints through their 
normal ranges of motion.  Examination was positive for 
weakness with resistance and easy fatigability.  

A VA nerves examination report notes the veteran's complaints 
of numbness in his extremities.  Upon examination, deep 
tendon reflexes were hypoactive in both lower extremities.  
Muscle strength was 4/5 in both lower extremities.  
Hypoesthesia was noted on the right lower leg.  Nerve 
conduction studies revealed electrophysiologic evidence of 
symmetrical sensorimotor polyneuropathies affecting both 
lower extremities.  The diagnosis was peripheral neuropathy.  
The examiner opined that the veteran's peripheral neuropathy 
was nutritional and metabolic in nature.  The examiner 
further noted that the neuropathy was currently widespread; 
hence it could be attributed to systemic changes and could 
not be solely attributed to the veteran's service-connected 
injuries.

A VA scars examination report notes the veteran's history of 
a gsw to the right leg.  No surgery was done at the time of 
the injury; the bleeding was controlled and the veteran was 
hospitalized for three months.  Examination of the right leg 
revealed a 1-centimeter entry scar that was non-tender, non-
adherent, and smooth in texture with slight depression and 
very minimal loss of tissue.  There was no keloid with 
hypopigmentation and no disfigurement.  There was a 3/4-
centimeter exit scar that was non-tender, non-adherent, 
smooth, and slightly depressed.  There was no keloid with 
hypopigmentation.  There was no tenderness, inflammation, 
edema, keloid formation, or limitation of function associated 
with the scars.
Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rating schedule provides specific guidelines for rating 
gunshot wound muscle injuries.  Specifically, 38 C.F.R. § 
4.56 describes the characteristics of slight, moderate, 
moderately severe, and severe injuries.  Significantly here, 
a moderate injury is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shell fragment, without explosive 
effect, residuals of debridement, or prolonged infection.  
Objective findings include small entrance/exit scars some 
loss of deep fascia or muscle substance, or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  A moderately severe 
injury is characterized by a deep penetrating or through and 
through wound by a small high velocity missile or large low 
velocity missile with debridement, prolonged infection, or 
sloughing of soft parts and intermuscular scarring.  
Objective findings include entrance/exit scars indicating 
track of missile through one or more muscle groups.  
Indication on palpation of loss of deep fascia, muscle 
substance, or normal firm resistence of muscles compared to 
sound side.  Tests of strength and endurance demonstrate 
positive evidence of impairment.

Further, for compensable muscle group injuries that are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e).

The combined rating of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint (except in circumstances 
not here relevant).  38 C.F.R. § 4.55(d).  

MG XI consists of the posterior and lateral crural muscles, 
and muscles of the calf, including triceps surae 
(gastrocnemius and soleus); tibialis posterior; peroneus 
longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantaris.  The function of 
MG XI is propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes and flexion of 
the knee.  Injuries to MG XI are rated pursuant to 38 C.F.R. 
§ 4.73, Code 5311.  A 10 percent rating is warranted for 
moderate injury, a 20 percent rating is warranted for 
moderately severe injury, and a 30 percent rating is 
warranted for severe injury.  38 C.F.R. § 4.73, Code 5311.

MG XII consists of the anterior muscles of the leg, including 
the tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius muscles. Functions of 
this muscle group include dorsiflexion, extension of the 
toes, and stabilization of the arch. Under Code 5312, a 10 
percent rating is assigned for moderate injury.  Moderately 
severe injury is rated 20 percent.  A maximum 30 percent 
rating is awarded when there is severe disability.  38 C.F.R. 
§ 4.73, Code 5312.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

For impairment of the tibia and fibula, a 10 percent 
disability rating is assigned for slight impairment of the 
knee or ankle.  A 20 percent disability rating is warranted 
for moderate knee or ankle disability.  A 30 percent 
disability rating requires marked knee or ankle disability.  
38 C.F.R. § 4.71a, Code 5262.

Ankylosis of the ankle is rated under 38 C.F.R. § 4.71a, Code 
5270.  Ankylosis of an ankle warrants a 20 percent evaluation 
if it is in plantar flexion, at less than 30 degrees.  A 30 
percent evaluation is warranted if the ankylosis is in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  A 40 percent 
evaluation is authorized for ankylosis of an ankle if the 
ankylosis is in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Code 5270.

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Residuals of Gunshot Wound to MGs XI and XII

38 C.F.R. § 4.55(e) provides that for compensable MG injuries 
that are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  38 
C.F.R. § 4.55(e).  Here, the muscles groups involved are 
Groups XI and XII.  These muscle injuries act on the 
veteran's right knee (flexion) and right ankle. 

The analysis of shrapnel or gunshot wound muscle injuries 
begins with consideration of 38 C.F.R. § 4.56, and a 
determination of the severity of the injury(ies) to each 
muscle group.  In the case at hand, the evidence of record 
does not show that the injury to either MG XI or MG XII could 
be considered moderately severe (which would then elevate the 
combined rating to 30 percent either under 38 C.F.R. 
§ 4.55(d)(for injuries to two Groups working on a single 
unankylosed joint, i.e., two MGs acting on the ankle) or 
under 38 C.F.R. § 4.55(e)(for injuries in the same region 
working on different joints, i.e., two MGs acting on the knee 
and ankle).  Cardinal signs or symptoms of muscle disability 
are not shown.  In fact, although the veteran uses a cane for 
ambulation, the medical evidence of record shows that there 
is no muscle atrophy, and no ragged, depressed, or adherent 
scars at Groups XI or XII.  Very minimal tissue loss was 
noted.  X-rays revealed no retained shrapnel, and physical 
examination revealed no palpable retained fragments.  
Significantly, muscle strength in the lower extremities was 
equal bilaterally.  Neither muscle injury may reasonably be 
considered more than moderate.  Therefore, a rating in excess 
of 20 percent based on muscle injury is not warranted.

Furthermore, the Board finds no evidence in the record 
warranting an alternative rating in excess of 20 percent 
under the diagnostic codes for the knee and ankle.  
Examinations have not shown more than moderate limitation of 
ankle motion (which would warrant a 10 percent rating for 
ankle disability under Code 5271).  As MG XI acts on flexion 
motion of the knee, an additional rating for limitation of 
knee flexion could be combined with the ankle rating.  
However, no VA examination has shown flexion limited to 45 
degrees or less, even with pain considered, so as to warrant 
a compensable rating under Code 5260.  

Examiners have indicated that there is no associated 
neurological impairment so as to warrant a rating on that 
basis.  Peripheral neuropathy found has been attributed to 
nutritional or other unrelated etiology.  It is not shown 
that the residuals scars from the gsw produce any separate 
impairment so as to warrant a separate rating on that basis.  
The Board also notes that there are no medical findings of 
ankylosis of the right ankle or right knee; hence, Codes 5256 
and 5270 do not apply.  

Finally, the evidence does not show that the veteran has 
malunion of the tibia and fibula with marked knee or ankle 
disability.  Thus, a rating greater than 20 percent is not 
warranted under Diagnostic Code 5262.

Additionally, the Board has specifically considered the 
guidance of DeLuca, supra (discussing 38 C.F.R. §§ 4.40, 
4.45).  The 2002 and 2005 VA examiners opined that weakness, 
excess fatigability, incoordination and flare-ups resulted in 
no more than moderate limitation of motion with moderate 
functional impairment.  While recognizing that the veteran 
has subjective complaints of flare-ups, pain, weakness and 
fatigability, as described above, these factors were 
considered in the assignment of the current 20 percent 
rating.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied
ORDER

A rating in excess of 20 percent for residuals of a right leg 
gsw, with MGs XI and XII injury, is denied.


REMAND

The veteran also contends that he is entitled to an increased 
rating for his service-connected residuals of left arm sw, 
with injury to MGs III and V.  Historically, the veteran 
sustained a left arm sw in enemy action in June 1945.  In 
July 1945 he was back in action (and sustained the gsw 
addressed above).  Currently, a 20 percent rating is assigned 
based on muscle injury to MGs III and V.  MGs III and V act 
on the veteran's left shoulder and left elbow (flexion). 

In the alternative, the veteran's service-connected residuals 
of left arm sw may be rated under the diagnostic codes for 
limitation of motion of the shoulder and limitation of 
flexion of the elbow.  The Joint Motion by the parties, in 
part, ordered a more detailed examination of the veteran's 
service connected wound residuals, apparently so there would 
be sufficient information for rating under the alternative 
limitation of motion criteria.  In this regard, it is 
noteworthy that by rating decision dated in November 1971, 
the RO denied service connection for post-traumatic 
osteoarthritis of the left elbow, noting medical evidence of 
intercurrent injury to the left elbow following the veteran's 
military service.  Accordingly, limitation of elbow motion 
due to the osteoarthritis from intercurrent injury may not be 
considered in rating the sw residuals.

Because rating of the veteran's left arm sw under the 
diagnostic codes for limitation of motion of the shoulder and 
elbow could potentially result in an increased rating (and 
because the record does not include a medical opinion as to 
how much limitation of elbow motion is due to the service 
connected sw and how much is due to the nonservice connected 
traumatic osteoarthritis of the elbow), a remand is required 
to obtain an opinion as to how much limitation of elbow 
flexion, if any, is due to the nonservice-connected 
osteoarthritis and how much, if any, is due to the service-
connected sw.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by physician 
with the appropriate expertise to 
determine the nature and extent of the 
impairment the veteran has resulting from 
the residuals of left arm sw with injury 
to MGs III and V.   The veteran's claims 
files must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies (specifically including 
range of motion studies of the left elbow 
and shoulder, indicating additionally any 
further limitations due to pain or on 
exacerbation) should be performed.  
Clinical findings should be described in 
detail.

The examiner should review the entire 
record and, based on the record review 
and examination of the veteran, the 
examiner, opine how much limitation of 
elbow flexion, if any, is due to the 
veteran's service-connected sw, and how 
much, if any, is due to his nonservice-
connected osteoarthritis.  If the 
examiner cannot distinguish between 
limitation of motion due to the service 
connected sw and limitation of motion due 
to nonservice connected arthritis, it 
should be so stated for the record.  The 
examiner must explain the rationale for 
all opinions given.

2.  The RO should then readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority (including 
consideration of rating the sw residuals 
under the alternative criteria mentioned 
above).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his attorney must be 
furnished an appropriate supplemental 
statement of the case and given 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to any final outcome 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


